UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF X THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended May 31, 2012 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 0-14820 IMMUCOR, INC. (Exact name of registrant as specified in its charter) Georgia 22-2408354 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3, P.O. BOX 5625 30091-5625 Norcross, Georgia (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code, is (770) 441-2051 Securities registered pursuant to Section 12(b) and 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesNo X Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act. YesX No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesX No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesXNo Indicate by a check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ X ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “small reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer[X] Small reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).YesNo X As of November 30, 2011, there was no established public trading market for the Company’s common stock; therefore, the aggregate market value of the common stock is not determinable. As of July 27, 2012, there were 100 shares of common stock outstanding. 1 Table Of Contents Part I Item 1. Business 3 Item 1A. Risk Factors 9 Item 1B. Unresolved Staff Comments 17 Item 2. Properties 17 Item 3. Legal Proceedings 17 Part II Item 5. Market For The Registrant’s Common Equity, Related Stockholder Matters And Issuer Purchases of Equity Securities 18 Item 6. Selected Financial Data 19 Item 7. Management’s Discussion And Analysis Of Financial Condition And Results Of Operations 19 Item 7A. Quantitative And Qualitative Disclosures About Market Risk 36 Item 8. Financial Statements And Supplementary Data Item 9. Changes In And Disagreements With Accountants On Accounting And Financial Disclosure 79 Item 9A. Controls And Procedures 79 Item 9B. Other Information 80 Part III Item 10. Directors, Executive Officers and Corporate Governance 80 Item 11. Executive Compensation 84 Item 12. Security Ownership Of Certain Beneficial Owners And Management And Related Stockholder Matters 97 Item 13. Certain Relationships And Related Transactions, And Director Independence 97 Item 14. Principal Accountant Fees And Services 98 Part IV Item 15.
